UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 96-2640



KATHRYN M. WEHUNT,

                                            Plaintiff - Appellant,

         versus

TOYOTA MOTOR SALES, U.S.A., INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   Alexander Harvey II, Senior District
Judge. (CA-96-7-H)


Submitted:   February 13, 1997        Decided:     February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Kathryn M. Wehunt, Appellant Pro Se. Richard Jeffrey Magid, Mark
Christopher Kopec, WHITEFORD, TAYLOR & PRESTON, Baltimore, Mary-
land, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's adverse order granting

summary judgment in her action filed pursuant to the Americans with

Disabilities Act, 42 U.S.C.A. §§ 12101-12117 (West 1995). We have

reviewed the record and the district court's opinion and find no

reversible error. Appellant failed to establish a prima facie case
of discrimination. See Ennis v. National Ass'n of Bus. & Educ.

Radio, 53 F.3d 55, 58 (4th Cir. 1995). Moreover, we find that the

district court's assessment against Appellant of the reasonable

cost of the preparation of the employer's successful summary judg-

ment motion was not an abuse of the court's discretion. See Fed. R.

Civ. P. 54(d); 28 U.S.C. § 1920 (1994); Oak Hall Cap and Gown Co.

v. Old Dominion Freight Line, Inc., 899 F.2d 291, 296 (4th Cir.

1990). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2